Citation Nr: 9933283	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-15 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
skin graft scar of the right thigh.

2.  Entitlement to service connection for residuals of an 
abrasion of the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 decision by the 
RO.


FINDINGS OF FACT

1.  By a decision entered in March 1998, the RO, among other 
things, denied a claim for an increased (compensable) rating 
for a skin graft scar of the right thigh and a claim of 
service connection for residuals of an abrasion of the left 
thigh.

2.  The veteran perfected an appeal of the RO's March 1998 
decision, insofar as the RO denied a claim for an increased 
(compensable) rating for a skin graft scar of the right thigh 
and a claim of service connection for residuals of an 
abrasion of the left thigh.

3.  The veteran died on August [redacted], 1999.

4.  The veteran's appeal was pending at the time of his 
death.


CONCLUSION OF LAW

The Board does not have jurisdiction to adjudicate the merits 
of the veteran's appeal.  38 U.S.C.A. § 7104(a) (West Supp. 
1999); 38 C.F.R. § 20.1302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that if a claimant perfects an 
appeal to the Board of an adverse determination with regard 
to his entitlement to disability compensation benefits under 
chapter 11 of title 38 of the United States Code, then dies 
before the appeal can be adjudicated, the determination 
appealed is rendered a nullity.  Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997).  Lacking a viable underlying 
decision by the agency of original jurisdiction, the Board 
cannot proceed to adjudicate the appeal on the merits.  It 
does not have jurisdiction to do so.  Id. at 334.  
38 U.S.C.A. §§ 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999).

In the present case, the record shows that, by a decision 
entered in March 1998, the RO, among other things, denied a 
claim for an increased (compensable) rating for a skin graft 
scar of the right thigh and a claim of service connection for 
residuals of an abrasion of the left thigh.  The record 
further shows that the veteran perfected an appeal of those 
determinations to the Board.  Unfortunately, however, he died 
on August [redacted], 1999, before the Board had an opportunity to 
adjudicate his appeal.  Under applicable law, outlined above, 
his death operates to deprive the Board of jurisdiction to 
proceed to the merits of his claim.  The appeal must 
therefore be dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the veteran.


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

